DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following Species which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single Species to which the claims must be restricted.

Species I: Figures 3-4
Species II: Figure 7

Figures 1-2 and 5-6 appear to be generic.

The inventions listed in Species I-II do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason(s):
Species I-II lack unity of invention because the Species do not share the same or corresponding common technical feature.
Species I is directed a controller that comprises both an open-loop control structure with a cable force calculation to control a plurality of drives of a lifting device, while Species II is directed to a controller that comprises a closed-loop control structure with a feedback of the position p to control a plurality of drives of a lifting device. 


From review of the Species above, the differing structures of the open-loop control structure and closed-loop control structure of each Species are the unique technical features of each Species. 
As the differing structures of the loop control structures of each Species are the unique technical features of each Species, Species I-II do not have a common technical feature common between all the Species.
Thus, there is no special technical feature common among the inventions of Species I-II.  As a result, the claims lack unity of invention a priori.

Alternately, at best, the species appear to have the common technical features of a controller that comprises control structure to control a plurality of drives of a lifting device (i.e. the special technical features of claim 21 and claim 28).
The prior art of DE 19918449 A1 (cited by Applicant, see FOR of 05/29/2020 12 pages) discloses a controller (see figures 3 or 4, as figure 3 as a whole shows the structure of one controller, and as figure 4 as a whole shows the structure of another controller) that comprises control structure (considered the control structure of figures 3 or 4, respectively) to control a plurality of drives (considered the eight hydraulic drives shown in figures 1-4) of a lifting device (trolley 10, see figure 1).
Thus, the claims lack unity of invention a posteriori.

Applicant is required, in reply to this action, to elect a single Species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected Species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional Species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic: Claim 21 appears to be generic.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/